Title: To James Madison from Charles J. Nourse, 22 November 1823
From: Nourse, Charles J.
To: Madison, James


        
          Dear Sir:
          Washington City. Nov 22 1823.
        
        When I had the pleasure of seeing you in the Spring I think you mentioned that you were without the Seckel pear which is esteemed as the most delicious fruit of that kind.
        I lately selected a few of them at a nursery near Philada. which are now on their way by water to this place.
        Will you do me the favor to say to whose address at Fredericks burgh I shall forward them in order to their reaching you.
        Mrs. Nourse & her sisters as well as Mr. Morris beg to be presented most kindly to Mrs. Madison & yourself. With the greatest respect I remain Yr Mt Obed Srt
        
          Chs. J Nourse
        
       